 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1198 
In the House of Representatives, U. S.,

April 13, 2010
 
RESOLUTION 
Congratulating Lock Haven University of Pennsylvania for 140 years of excellence in higher education. 
 
 
Whereas Lock Haven University of Pennsylvania was founded in 1870 as Central State Normal School; 
Whereas Lock Haven University of Pennsylvania, located in Lock Haven, Pennsylvania, has 4,665 undergraduate students enrolled at the main campus and 440 students enrolled at the Clearfield campus; 
Whereas Lock Haven University of Pennsylvania competes in 10 women’s and 8 men’s intercollegiate NCAA sports; 
Whereas students attending Lock Haven University of Pennsylvania can obtain degrees and certificates from 60 different undergraduate programs and 3 different graduate programs; 
Whereas Lock Haven University of Pennsylvania has 17,000 living alumni; and 
Whereas 97 percent of recent Lock Haven University of Pennsylvania graduates are employed or continuing their education and 84 percent of employed graduates are working in their field of study or chosen field: Now, therefore, be it 
 
That the House of Representatives congratulates Lock Haven University of Pennsylvania for 140 years of excellence in higher education. 
 
Lorraine C. Miller,Clerk.
